Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-6-2007

In Re: Shemonsky
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2784




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Shemonsky " (2007). 2007 Decisions. Paper 465.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/465


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-338                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                          NOS. 07-2784, 07-2790, & 07-2791
                                 ________________

                             MICHAEL R. SHEMONSKY,

                                             Appellant


                              MICHAEL G. OLEYAR, JR.,

                                         Trustee
                      ____________________________________

                   On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
              (D.C. Civ. Nos. 07-cv-00765, 07-cv-00766, & 07-cv-00806)
                       District Judge: Honorable Malcolm Muir
                    _______________________________________

 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 16, 2007

           BEFORE: RENDELL, SMITH and JORDAN, CIRCUIT JUDGES

                               (Filed: September 6, 2007)
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      Michael Shemonsky appeals the District Court’s order dismissing his appeals for

failure to file briefs in conformity with Rule 8010 of the Federal Rules of Bankruptcy

Procedure. Shemonsky had filed appeals to the District Court from three orders of the
Bankruptcy Court. After he filed his briefs, the District Court noted that the briefs were

not in compliance with Rule 8010 because Shemonsky did not include a table of contents,

a table of cases relied on, a statement of jurisdiction, and a statement of the issues. After

the District Court directed Shemonsky to file briefs in compliance with Rule 8010,

Shemonsky filed supplemental briefs. The District Court found that the supplemental

briefs did not comply with its May 9th order and deemed the three appeals to be

withdrawn. Shemonsky filed timely notices of appeal. We have jurisdiction under 28

U.S.C. §§ 158(d) and 1291 and have consolidated the appeals.

       We have held that Rule 8010 serves the substantive purpose of giving the District

Court notice of the alleged errors in the appealed decision. In re Trans World Airlines,

Inc., 145 F.3d 124, 132 (3d Cir. 1998). Therefore, a District Court has the discretion to

deem an argument waived if it is not presented in compliance with Rule 8010. Id. In his

briefs, Shemonsky did not present any cognizable challenges to the Bankruptcy orders he

was appealing. Instead, he discussed Atlantic Federal, a former financial institution.1

While we are mindful of the liberal construction given to pro se pleadings, we conclude

that the District Court did not abuse its discretion in deeming Shemonsky’s appeals

withdrawn.

       Summary action is appropriate if there is no substantial question presented in the



  1
   Shemonsky has been enjoined by the District Court for the Middle District of
Pennsylvania from filing pleadings related to Atlantic Financial. See In re Michael
Shemonsky, M.D. Pa. Misc. No. 03-mc-0008 (Feb. 18, 2003).

                                              2
appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                            3